DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         ANTONIO L. GREEN,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-190

                           [August 18, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Caroline C. Shepherd,
Judge; L.T. Case No. 50-2000-CF-009683-AXXX-MB.

  Louis G. Carres, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Richard Valuntas,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed. See Brooks v. State, 969 So. 2d 238 (Fla. 2007).

CONNER, C.J., WARNER and LEVINE, JJ., CONCUR.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.